I concur. The court below, knowing the time occupied in the trial, the difficulties presented, and the labor, knowledge, and skill required in the conduct of the case throughout, together with the facts appearing from the papers on file, could therefrom make a just estimate of the value of the services of the plaintiff's attorney. But this court, seeing only the judgment-roll, cannot from that alone intelligently review the decision of the lower court on the subject. If it affirmatively appeared that nothing was done in the lower court except what is shown by the judgment-roll, I should not doubt that the allowance was too *Page 335 
large. But there may have been facts to justify it the existence of which are not negatived by anything appearing on the face of the roll. If the appellant desired this court to review that part of the decision, he should have placed before us, by bill of exceptions or otherwise, not necessarily the evidence in the case, but, at all events, the evidence, if any, on that question, and a statement of the facts relating to the amount and value of the services performed by the attorney which were within the knowledge of the court below and which it must have considered in making the allowance.